Citation Nr: 0728194	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  98-01 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for neuropathy of the 
right arm and both legs, to include as due to Agent Orange 
exposure.   

3.  Entitlement to a disability rating higher than 30 percent 
for PTSD during the period prior to April 1, 1997.

4.  Entitlement to a disability rating higher than 70 percent 
for PTSD as of April 1, 1997.

5.  Entitlement to a disability rating higher than 20 percent 
for a shrapnel wound of Muscle Group VIII with nerve 
involvement of the left (minor) hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1970 and from April 1974 to April 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 1997, December 2001, and 
November 2002 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The veteran testified at a Board videoconference hearing in 
July 2007 and a personal hearing in April 1998.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This case has been ongoing for many years, and the 
undersigned, to avoid error, has undertaken a total review of 
the record, leading to the conclusion that there were other 
issues before the Board other than those noted in the April 
2007 remand.  These issues will be addressed below.  The 
Board finds no prejudice in proceeding with this case at this 
time.      


FINDINGS OF FACT

1.  The RO denied service connection for hypertension, to 
include as secondary to service-connected PTSD in an April 
2001 rating decision; it notified the veteran of the denial 
but he did not initiate an appeal.

2.  Evidence received since the April 2001 rating decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the hypertension claim.

3.  There is no association between the veteran's current 
hypertension and his periods of military service or his 
service-connected PTSD. 

4.  Although the veteran had active service in Vietnam and is 
presumed to have been exposed to Agent Orange or other 
herbicide, there is no competent evidence of a current 
diagnosis of neuropathy or peripheral neuropathy of his legs 
or right arm.  

5.  Prior to April 1, 1997, under the old criteria, the 
veteran's service-connected PTSD "severely" impaired his 
ability to establish and maintain effective or favorable 
relationships, but there was only moderate impairment in the 
ability to retain employment.  Under the new criteria, the 
evidence does not demonstrate occupational impairment with 
deficiencies in most areas.      

6.  As of April 1, 1997, under the old criteria, the 
veteran's service-connected PTSD does not demonstrate virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, or the inability retain employment.  Under the new 
criteria, the evidence does not show total occupational and 
social impairment.  

7.  The medical evidence of record does not demonstrate 
"severe" muscle disability due to the veteran's service-
connected left arm wound of Muscle Group VIII.  

8.  The veteran has mild neuropathy of the left hand and 
forearm manifested by numbness, tingling to the fingers, 
radiculopathy, and decreased sensation.



CONCLUSIONS OF LAW

1.  The rating decision of April 2001 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
April 2001 rating decision to reopen a claim for service 
connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).      

3.  Service connection for hypertension, to include as 
secondary to service-connected PTSD is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

4.  Service connection for neuropathy of the legs and right 
arm, to include as due to Agent Orange exposure, is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2006).

5.  Prior to April 1, 1997, the criteria for a disability 
rating of 50 percent, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.130, Diagnostic Code 9411 (2006); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).    

6.  As of April 1, 1997, the criteria for a disability rating 
greater than 70 percent for  PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.130, Diagnostic Code 9411 (2006); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).    

7.  The criteria for a disability rating greater than 20 
percent for a shrapnel wound of Muscle Group VIII with nerve 
involvement of the left (minor) hand have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.56, 4.73, Diagnostic Code 5308 (2006).  

8.  The criteria for a separate disability rating of 10 
percent, but no greater, for mild neuropathy of the left hand 
associated with a shrapnel wound of Muscle Group VIII have 
been met.  38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic 
Code 8516 (2006); Esteban v. Brown, 6 Vet. App. 259 (1994).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the RO has adjudicated the issue of service 
connection for hypertension, to include consideration as 
secondary to service-connected PTSD on the merits in the 
November 2002 rating decision on appeal.  The RO did not 
address the issue of whether new and material evidence had 
been submitted to reopen the claim.   However, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  

Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for hypertension, to as 
secondary to service-connected PTSD, before proceeding to the 
merits on appeal.  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is 
irrelevant. 

The veteran's claim to reopen service connection for 
hypertension was received in May 2002.  Therefore, the 
amended regulations pertaining to new and material evidence 
are for consideration.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection and secondary service 
connection in a prior April 2001 rating decision because it 
found that although there was evidence of current 
hypertension, there was no evidence of hypertension in 
service and no evidence linking his hypertension to his 
service-connected PTSD. 

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the April 2001 rating decision.  Specifically, the RO 
obtained a VA etiological opinion in April 2006.  Although 
this opinion actually provides evidence against the claim, 
the Board will apply the law with a broad and liberal 
interpretation, especially since the Board previously made no 
mention of new and material evidence when it addressed the 
issue in prior May 2003 and April 2007 remands.  As such, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  As new and 
material evidence has been received, the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108.    

Initially, the Board observes that the RO has previously 
addressed the hypertension claim on the merits throughout the 
appeal, so that the Board may also do so without prejudice to 
the appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension).

In addition, a disability can also be service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established by any increase in 
severity (i.e., aggravation) of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease.  38 C.F.R. § 3.310(b), effective 
October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 
7, 2006).  A claim for secondary service connection requires 
medical evidence that connects the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board observes that the veteran has only claimed service 
connection for hypertension secondary to his service-
connected PTSD.  However, it is clear from the RO's 
discussions that it also considered whether current 
hypertension was directly related to service.  Moreover, the 
Board is generally obligated to address all theories of 
service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  Accordingly, the Board will address both 
theories of service connection in this appeal.  

Service connection requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  A recent VA hypertension 
examination dated April 2006 diagnosed the veteran with 
uncontrolled hypertension upon objective testing.  Thus, 
based on this examination, the evidence shows current 
hypertension.    

With respect to secondary service connection, the medical 
evidence of record provides clear evidence against a link 
between the veteran's current hypertension disorder and his 
service-connected PTSD.  Velez 11 Vet. App. at 158.  
Specifically, the April 2006 VA examiner concluded that based 
on the available medical literature, it is "less likely than 
not" that the veteran's hypertension is aggravated by his 
PTSD.  The examiner also stated that there was no proven 
direct-cause effect relationship between the two diseases.  
The examiner mentioned that although normal blood pressure 
increases during periods of stress, and declines during 
periods of rest, it is still speculative to assume that PTSD 
causes the chronically elevated blood pressures seen in 
essential hypertension.  This opinion was thorough, supported 
by reasons and bases, and based on a review of the claims 
folder, provides strong evidence against secondary service 
connection.      

With respect to direct service connection, service medical 
records (SMRs) from the veteran's initial period of service 
from January 1968 to November 1970 are negative for any 
complaint, treatment, or diagnosis of hypertension.  Despite 
the fact that SMRs are missing from the veteran's second 
period of service in the mid 1970s, there is no allegation by 
the veteran or any other evidence that he experienced 
hypertension during this second period of service.  In fact, 
the veteran has only ever asserted hypertension based on 
secondary service connection.  He indicated to the April 2006 
VA examiner that the first treatment of hypertension is from 
the 1990s.  Thus, the fact that the SMRs are missing from 
this 2nd period does not affect the veteran's hypertension 
claim.        

It is very significant that post-service, the first evidence 
of hypertension in the claims folder is from VA treatment 
records in the 1990s, approximately 15-20 years after 
discharge from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

Therefore, service connection may not be established on a 
presumptive basis. 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  It follows that there is no basis to award 
service connection for hypertension based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Nor is there any 
competent evidence of a nexus between the veteran's 
hypertension and his periods of active service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  

Service and post-service medical records provide strong 
evidence against the veteran's service and secondary service 
connection claim, indicating hypertension that began many 
years after service, with no clear relationship to military 
service or his service-connected PTSD.     

In addition, neither the veteran nor his representative, 
without evidence showing that he or she has medical training 
or expertise, is competent to offer a diagnosis or an opinion 
as to medical etiology of hypertension.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Simply stated, neither can competently assert 
that current hypertension, which can only be diagnosed by a 
medical professional, is the result of active service decades 
ago, or even secondary to another disorder.  
          
Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection and secondary service connection 
for hypertension.  38 U.S.C.A. § 5107(b).

The Board now turns to the herbicide claim.  Diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. §1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The list of diseases associated with herbicide exposure for 
purposes of the presumption includes acute and subacute 
peripheral neuropathy.  38 C.F.R. § 3.309(e).  Acute and 
subacute peripheral neuropathy must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to a herbicide in 
service.  38 C.F.R. § 3.307(a)(6)(ii).  In addition, for 
purposes of presumptive service connection, the term "acute 
and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset.  38 C.F.R. § 3.309(e), Note 2.    

Initially, the veteran's DD Form 214 confirms that the 
veteran has "service in Vietnam" from which exposure to 
herbicides may be presumed.  38 C.F.R. §§ 3.307(a)(6), 
3.313(a).     

Despite his presumed exposure to herbicides, the claims 
folder is negative for any treatment, complaint, or diagnosis 
of neuropathy or peripheral neuropathy of the right arm and 
lower extremities.  All SMRs, private medical records, and VA 
treatment records are negative for these conditions, and 
provide clear evidence against these claims.  In fact, in 
August 2002, Nerve conduction velocity (NCV) tests associated 
with a VA examination were negative for any evidence of 
neuropathy in these extremities.    

Thus, absent evidence of a current disability, service 
connection for neuropathy including peripheral neuropathy of 
the right arm and both legs cannot be granted.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  The Board reaches 
this conclusion notwithstanding the veteran's presumed 
exposure to herbicides.  Simply stated, there is no medical 
evidence in the claims folder of these conditions.  

The Board notes that the veteran is already service connected 
for mild nerve impairment in the left upper extremity, 
associated with his service-connected left hand shrapnel 
wound that is also currently on appeal.  The discussion of a 
separate rating for left arm neuropathy is discussed further 
below in this decision in the context of his increased rating 
claim for a shrapnel wound of Muscle Group VIII .

The Board now turns to the increased rating claims.  
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected PTSD is rated under 
Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  From August 
26, 1996 to April 1, 1997, the veteran's disability is rated 
as 30 percent disabling.  As of April 1, 1997, the veteran's 
disability is rated as 70 percent disabling under the same 
diagnostic code. Id.  The veteran seeks a higher rating for 
both time periods.  

During the course of the appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

Therefore, in this case, prior to November 7, 1996, the Board 
may apply only the previous version of the rating criteria.  
As of November 7, 1996, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

Under the previous version of the rating schedule, a higher 
50 percent rating is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is in order when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9410 
(in effect prior to November 7, 1996).  

Importantly, under the previous version, Note 1 to the 
General Rating Formula for Psychoneurotic Disorders indicates 
that social impairment per se will not be used as the sole 
basis for any specific percentage evaluation, but is of value 
only substantiating the degree of disability based on all of 
the findings.  

Under the new version of the rating criteria, the next higher 
rating of 50 percent for a depressive disorder under the 
general rating formula for mental disorders is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2006).

An even higher 70 percent rating under the new criteria is in 
order when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

In addition, under the new version, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  For example, a score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The Board grants the appeal in part and denials the appeal in 
part.  Prior to April 1 1997, the evidence of record is 
indicative of a higher 50 percent rating, but no greater, 
under the previous regulations.  Specifically, the veteran 
underwent a VA psychiatric examination in November 1996.  

Under the previous regulations, although the November 1996 VA 
examiner documented that the veteran's psychiatric symptoms 
"severely" affected his social functioning, his 
occupational functioning was only "moderately" affected.  
The veteran's GAF score at the time was 50, indicative of 
serious impairment.  Although the veteran isolates himself 
from his coworkers and family, he still was able to maintain 
employment with the  U.S. Postal Service for the past 18 
years at that time.  The Board emphasizes that under the 
previous version, Note 1 to the General Rating Formula for 
Psychoneurotic Disorders indicates that social impairment per 
se will not be used as the sole basis for any specific 
percentage evaluation.  Thus, when combining the degree of 
the veteran's social and occupational impairment prior to 
April 1, 1997, there is evidence consistent with a 50 percent 
rating, as overall considerable impairment is shown.    

However, the evidence does not quite demonstrate 
psychoneurotic symptoms of such severity and persistence such 
that there is severe impairment in the ability to obtain or 
retain employment, which is a factor required for an even 
higher 70 percent rating under the old regulations. 

In addition, prior to April 1, 1997, under the new 
regulations, the evidence reflects  no suicidal ideation; no 
obsessional rituals which interfere with routine activities; 
no speech intermittently illogical, obscure, or irrelevant; 
no near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; no 
impaired impulse control (such as unprovoked irritability 
with periods of violence); no spatial disorientation; no 
neglect of personal appearance and hygiene; only some 
difficulty in adapting to stressful circumstances (including 
work or a work like setting).  Simply stated, the veteran was 
still able to function effectively at work, despite his 
social drawbacks.  

The Board acknowledges that from January 30, 1997 to April 1, 
1997, the veteran received a temporary total disability 
rating for PTSD of 100 percent under 38 C.F.R. § 4.29 for 
temporary hospitalization beyond 21 days.  In that regard, 
the veteran did receive VA inpatient psychiatric treatment 
for a little over one month during that time period, due to 
temporary worsening of the veteran's psychiatric condition, 
and he was placed on suicide watch at that time.  However, 
the veteran has already been compensated at 100 percent for 
that period of time.  That issue (the temporary total) is 
currently not on appeal.  Further, upon discharge from 
inpatient treatment, a March 1997 VA mental health clinic 
note indicates that the veteran was in a positive 
"euthymic" mood, and his condition had markedly improved.      

In summary, prior to April 1, 1997, the Board concludes that 
the preponderance of the evidence only supports a 50 percent 
rating, but no greater, for his PTSD under either the 
previous or new regulations.  38 C.F.R. § 4.3.  

The Board now turns to consideration of the veteran's PTSD as 
of April 1, 1997 and thereafter.  Under the previous 
criteria, a 100 percent rating is assigned when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (in effect prior to November 7, 1996).

Under the previous version of the rating criteria, inability 
to obtain or retain employment is sufficient to warrant a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the new version, a 100 percent rating is in order when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411(2006).  

The Board has reviewed the evidence of record as of April 1, 
1997, and upon review it does not warrant a disability rating 
greater than 70 percent under either the previous or amended 
regulations.  The veteran underwent VA psychiatric 
examinations in May 1998, September 1999, and June 2003.  In 
addition, the claims folder contains VA psychiatric clinic 
notes from 1998 to 2006.  

As of 2006, the veteran still maintained his employment with 
the U.S. Postal Service, which is found to generally provide 
evidence against a claim of 100 percent for PTSD.  His GAF 
scores have ranged from 45-65, ranging from mild to serious 
social and occupational impairment.  Under the previous 
regulations, there is no evidence of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Although 
the veteran is still socially isolated from others, he still 
talks to his family (even though he was separated from his 
wife for a short time), and he also indicated to the June 
2003 examiner that he talks to two Vietnam "buddies" at 
work.  Consequently, his psychiatric disability also does not 
reflect the level of "virtual isolation" in the community 
required under the previous regulations for a 100 percent 
rating.  It is found that the veteran's own testimony to the 
undersigned provides evidence against such a finding.  
     
Further, under the new regulations, as of April 1, 1997, a 
rating beyond 70 percent is not shown.  That is, the VA 
psychiatric examinations and treatment records reveal no 
gross impairment in thought processes or communication 
(speech and thoughts were mostly normal); no persistent 
delusions or hallucinations; no grossly inappropriate 
behavior; no persistent danger of hurting self or others 
(only one instance of inpatient treatment for five days in 
January 2002 when his spouse temporarily separated from him); 
no intermittent inability to perform activities of daily 
living (adequate personal hygiene); no disorientation to time 
or place; and no memory loss for names of close relatives, 
own occupation, or own name (June 2003 examiner noted only 
"mild" memory impairment).  Simply stated, while the Board 
would not dispute the problems the veteran has with his PTSD, 
the evidence does not disclose "total" occupational and 
social impairment.  

Although his social impairment due to his PTSD is severe, the 
degree of his occupational and social impairment combined is 
more than adequately reflected in the 70 percent rating 
assigned after April 1, 1997.  38 C.F.R. § 4.1.  Therefore, 
as of April 1, 1997, the Board finds that the preponderance 
of the evidence is against a disability rating beyond 70 
percent.  38 C.F.R. § 4.3.  

The veteran's service-connected left hand muscle disability 
is currently evaluated as 20 percent disabling (i.e., 
"moderately severe" in severity) under Diagnostic Code 
(Code) 5308, injury to Muscle Group VIII.  38 C.F.R. § 4.73.  
This 20 percent rating is effective from June 20, 2001.  The 
veteran seeks a higher rating from June 20, 2001.  

The September 1999, May 2002, June 2003, and August 2004 VA 
examiners confirmed that the veteran is right-handed, thus 
confirming that his left hand is on the minor, i.e., non-
dominant side.  See 38 C.F.R. § 4.69.      

Muscle Group VIII consists of the shoulder girdle and the 
arm.  It involves the extension of the wrist, fingers, and 
thumb, and abduction of the thumb.  

Under Diagnostic Code 5308,  a "moderately severe" injury 
to the non-dominant arm warrants a 20 percent evaluation.  
The rating for a "severe injury" also warrants a 20 percent 
evaluation for the non-dominant arm.  Significantly, a 20 
percent rating is the maximum rating available under this 
Diagnostic Code for the non-dominant arm.  38 C.F.R. § 4.73. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).

"Moderately severe" muscle disability results from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service or other records should 
show hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).    

"Severe" muscle disability occurs when there was a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The veteran is already in receipt of the maximum 20 percent 
rating for a muscle disability to Group VIII when considering 
that the veteran's left hand is located on the non-dominant 
arm.  In any event, a higher rating for a "severe" muscle 
disability to the left hand would not be warranted under 
Diagnostic Code 5308.  

Specifically, the evidence of record does not demonstrate a 
"severe" muscle disability to the left hand.  In this 
regard, SMRs show that in January 1969 the veteran was 
treated for a "laceration" caused by a shell fragment would 
on the left posterior forearm.  The shrapnel was fully 
removed, and the wound was debrided and sutured.  The 
veteran's left arm was placed in a sling.  Significantly, it 
was noted that the veteran was not to engage in any duty 
involving use of his left arm for only three days.  There was 
some difficulty removing the sutures, and the veteran was 
again placed on light duty for two days in February 1969.  

Overall, SMRs show that the type and history of the shell 
fragment wound to the left arm is not of a "severe" nature 
per 38 C.F.R. § 4.56(d)(4), providing evidence against this 
claim.  That is, the evidence does not reflect a through and 
through or deep penetrating wound, or a shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The veteran was not 
hospitalized for a prolonged period for treatment of the 
wound.  SMRs provide strong evidence against a higher rating.    

Post-service, VA muscle and neurological examinations of the 
left arm and hand were conducted in September 1999, July 
2001, May 2002, August 2002, June 2003, and August 2004.  
These examinations reveal subjective and objective evidence 
of pain upon motion, tenderness, weakness, loss of power, 
fatigue, some atrophy, locking, and weakened grip of the left 
wrist and hand due to the veteran's service-connected muscle 
injury.  At times, the veteran indicated he struggled to lift 
objects at his job at the U.S. Postal Service.  

Nonetheless, despite the ongoing presence of several of the 
cardinal signs and symptoms of muscle disability, both the 
May 2002 and June 2003 VA examiners indicated that the 
veteran experiences overall "moderate" impairment due to 
this disability.  Significantly, there were no findings of a 
ragged, depressed, or adherent scar, inability to keep up 
with work requirements, loss of deep fascia or muscle 
substance, adaptive contraction of the muscle, or scattered 
metallic foreign bodies.  Thus, the veteran's level of muscle 
disability is clearly not of a "severe" nature.     

The Board notes that the veteran has also been assigned 
separate 10 percent ratings for arthritis of the left AC 
joint (Diagnostic Code 5206) and a left arm scar (Diagnostic 
Code 7804), both secondary to his service-connected shell 
fragment wound.  However, neither of these separately 
assigned ratings is currently on appeal before the Board.  In 
addition, per an August 2003 statement of the case, the RO 
denied service connection for arthritis of the left arm 
secondary to the veteran's service-connected shell fragment 
wound.  The veteran did not file a substantive appeal with 
regard to that issue.  Therefore, that issue is not before 
the Board.   

However, per the instructions of the May 2003 remand, the 
Board must also consider rating the veteran's left hand 
muscle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 
5214-5230, ankylosis and limitation of motion of the wrist 
and digits of the hand.  The Board will also consider 
38 C.F.R. § 4.124a, Diagnostic Codes 8515-8516, incomplete 
paralysis (neuropathy) of the median and ulnar nerves for the 
left hand.    

In this regard, the Board is mindful of the Court's holding 
in Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
other manifestations).  The Board emphasizes that the 
critical inquiry in making such a determination is whether 
any of the disabling symptomatology is duplicative or 
overlapping.  The veteran is entitled to a combined rating 
where the symptomatology is distinct and separate. Id.  
However, the Board is also mindful that evaluation of the 
same disability or the same manifestations of disability 
under multiple diagnoses (i.e., pyramiding) is to be avoided.  
38 C.F.R. § 4.14.   

With regard to consideration of Diagnostic Codes 5216-5230, 
there is no evidence of limitation of motion or ankylosis of 
the individual digits of the left hand.  Thus, Diagnostic 
Codes 5216-5230 will not be applied.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).   

However, as to consideration of limitation of motion of the 
wrist (Diagnostic Code 5215), VA examinations conducted in 
September 1999, July 2001, and June 2003 do reveal some 
limitation of extension and flexion of the left wrist with 
pain.  Most recently, the August 2004 examiner however noted 
no limitation of motion.  In any event, overall, the evidence 
does demonstrate some limitation of motion of the left wrist 
joint associated with the veteran's 	``service-connected 
muscle disability.  

Since Diagnostic Codes 5215 (wrist joint) and 5308 (muscle) 
both address limitation of motion, the Board will evaluate 
the disability under the code that will provide the most 
favorable rating.  The veteran would not be entitled to 
separate ratings for limitation of motion, as this would 
constitute pyramiding.  38 C.F.R. § 4.14.  

Under Diagnostic Code 5215, the maximum evaluation available 
for limitation of motion of the wrist is 10 percent.  The 
veteran is already rated at 20 percent for his left wrist 
disability.  Therefore, the Board will continue to evaluate 
the veteran's left hand / wrist disability under Diagnostic 
Code 5308, as this provides the highest rating available for 
his disability.  See Butts, supra.        

Finally, the Board turns to consideration of 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515-8516, incomplete paralysis 
(neuropathy) of the median and ulnar nerves.  Nerve 
involvement of the left hand has been associated with the 
veteran's service-connected muscle injury, but has never been 
formally assigned a separate rating by the RO or the Board.  

In this regard, a private treatment record from "H.W.," 
M.D., dated in May 1984 and VA neurological testing dated in 
April 1998 assessed the veteran with median nerve neuropathy.  
However, the more recent neurological testing associated with 
VA examinations in September 1999 and July 2001 documents 
ulnar nerve neuropathy with some evidence of carpal tunnel 
syndrome.  Consequently, the Board will consider neurological 
impairment under Diagnostic Code 8516 for the ulnar nerve.     

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2006).

Diagnostic Code 8516 provides the rating criteria for the 
ulnar nerve.  38 C.F.R. § 4.124a.  Mild incomplete paralysis 
warrants a 10 percent.  Moderate incomplete paralysis 
warrants a rating of 20 percent, while severe incomplete 
paralysis is assigned a 30 percent rating for the minor 
extremity.  A maximum evaluation of 50 percent is warranted 
for complete paralysis of the ulnar nerve of the minor upper 
extremity, which is defined as being manifested by the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb; and 
weakened flexion of the wrist.

In this case, the objective medical evidence, and also the 
veteran's testimony and statements consistently reveal 
symptoms of left hand numbness, tingling to the fingers, 
radiculopathy, and decreased sensation.  However, in August 
2002, VA neurological testing was normal, providing evidence 
against the severity of the rating.  Although there is also 
evidence of weakness, loss of power, and muscle atrophy in 
the veteran's left hand, these factors have already been 
considered in the 20 percent rating assigned under Diagnostic 
Code 5308.  To consider them twice would constitute 
pyramiding.  In any case, overall, the Board finds that any 
neurological symptoms present are of a "mild" nature 
indicative of only a separate 10 percent rating.  38 C.F.R. 
§ 4.7.       

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for a shrapnel wound of Muscle Group VIII with nerve 
involvement of the left (minor) hand.  38 C.F.R. § 4.3.  
However, a separate 10 percent rating, but no greater, for 
mild neuropathy of the left wrist associated with his 
service-connected shrapnel wound disability is granted. Id.   

It is undisputed that the veteran's service-connected 
disabilities on appeal have an adverse effect on his 
employment, but as noted above, the schedular rating criteria 
are designed to take such factors into account.  Despite his 
significant impairments, the veteran has maintained 
employment at the U.S. Postal Service for over 20 years.  
Thus, this case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The standard for extra-schedular evaluation is quite high.  
 
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated July 2002, June 
2003, and August 2003.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As to the increased rating claims, notice 
was only provided as to first three elements.  

In addition, although the veteran was not specifically 
provided the notice required for new and material evidence 
issue by way of Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Board finds no prejudice to the veteran as the Board has 
reopened the hypertension claim and considered it on the 
merits.  Simply put, the Board declines to remand for VCAA 
notice in connection with new and material evidence when 
there is no indication that doing so would yield any benefit 
for the veteran, as the hypertension claim was reopened.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).  

With regard to additional first element notice, March 2006 
correspondence from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.    
   
With regard to the 4th element of notice, only the 
supplemental August 2003 VCAA letter specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the service connection claims.  Pelegrini, 18 
Vet. App. at 120-121.  Notably, the RO did not provide notice 
of this 4th element prior to the initial adjudication on 
appeal.  Pelegrini, 18 Vet. App. at 120.    

With regard to the 4th element of notice for the increased 
rating claims, no letter asked the veteran to provide any 
evidence in his possession that pertains to the increased 
rating claims. Id at 120-21.  

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, there is a presumption of prejudice due to the timing 
error for the 1st (Digness) and 4th elements of VCAA notice 
and due to the content error in providing no 4th element VCAA 
notice as to the increased rating claims.  However, the Board 
finds that prejudice has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted additional personal 
statements, some private medical evidence, and hearing 
testimony.  In addition, the actual notices provided by the 
VA are clear and pertinent to the veteran's contentions, such 
that a reasonable person could understand what was required 
to prove both the service connection and increased rating 
claims.  Further, with regard to the fourth element of VCAA 
notice as to the increased rating claims, the VCAA letter 
dated in June 2003 advised the veteran that the VA required 
"additional information and evidence."  At the July 2007 
videoconference hearing, the veteran did not indicate     
that any relevant evidence remained outstanding.    

Overall, even though the VA, under Sanders, may have erred by 
relying on various post-decisional documents to conclude that 
adequate VCAA notice has been provided, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs from his first period of service, relevant VA 
inpatient and outpatient treatment records, and numerous VA 
examinations and opinions.  The veteran has not provided 
authorization for any additional private medical records.  
The veteran was provided the opportunity to testify at a 
hearing.  The case was remanded twice to further assist the 
veteran.  Neither the veteran nor his representative has 
contended that any additional relevant evidence remains 
outstanding.  

The Board does acknowledge that VA has a heightened duty to 
assist and to search for alternate medical records when SMRs 
are missing or presumed destroyed.  Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005).  However, the evidence shows, 
and the veteran himself confirms, that SMRs missing from the 
second period of service would not provide any evidence in 
support of his hypertension claim.  There is also no 
allegation of treatment for neuropathy of his right arm or 
lower extremities during his second period of service.  The 
Board finds no basis for further pursuit of additional 
missing SMRs.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the May 
2003 and April 2007 remands.

Finally, the Board notes that no medical opinion has been 
obtained with respect to the veteran's issue of direct 
service connection for hypertension.  However, the veteran 
has never alleged direct service connection for this issue.  
Further, the Board finds that the evidence, which reveals 
that the veteran did not have hypertension during service and 
does not reflect competent evidence showing a nexus between 
service and current hypertension, warrants the conclusion 
that a remand for an opinion is not necessary to decide the 
claim.  As service and post-service medical records provide 
no basis to grant this claim, and in fact provide evidence 
against this claim, the Board finds no basis for a VA medical 
opinion to be obtained as to direct service connection for 
hypertension.  The standards of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), are not met in this case.  See also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).      
  
Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied. 

Service connection for neuropathy of the right arm and both 
legs, to include as due to Agent Orange exposure, is denied.   

Prior to April 1, 1997, a disability rating of 50 percent for 
PTSD is granted. 

As of April 1, 1997, a disability rating higher than 70 
percent for PTSD is denied. 

A disability rating greater than 20 percent for a shrapnel 
wound of Muscle Group VIII with nerve involvement of the left 
(minor) hand is denied.  

A separate 10 percent disability rating for neuropathy of the 
left hand and forearm associated with a shrapnel wound of 
Muscle Group VIII is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


